Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 24-77 are pending and are presented for this examination.  Claims 1-23 are cancelled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-77 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "substantially constant" in claims 24 and 51 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
As a result of rejected claims 24 and 51, all dependent claims are also rejected under the same statue. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 24-34, 36-41, 48-61, 63-68 and 75-77 are rejected under 35 U.S.C. 103(a) as being unpatentable over DuBois (US 2006/0157539) in view of Takabe (JP2001220653A).
As for independent claim 24, DuBois discloses a hot reduced coil tubing made from shorter lengths of flat metal strip which are spliced end-to-end and formed into tubular form and seam welded.
DuBois discloses instant claimed method of forming and heating a coiled tube (CT) (100) in Figure 11 as follows:
Welding a plurality of steel strips (26 of Figure 3A) together end-to-end to form a plurality of end-to-end welded strips and longitudinally welding the plurality of end-to-end welded strips (54) to form a tube (100) with a substantially constant inner diameter, outer diameter, and wall thickness along the entire length of the tube (100).  Thus at least a first portion and second portion (i.e both ends of the tube) and a third portion (i.e middle of length of the tube) is expected.
 at least a first portion, a second portion, and a third portion, the third portion being disposed between the first portion and the second portion, said tube (100) made of steel is expected to have one or more microstructures
After forming the tube (100) via Tube-in-process (104) and hot reduction mill 108, performing a continuous and dynamic heat treatment (CDHT) process comprising a continuous quench and temper heat treatment along the first portion, the second portion, and the third portion via heater (11) and quenching bath (112), thereby modifying the one or more microstructures of the tube (100) and thereby resulting in a post heat treatment (PHT) tube.   Since continuous quench and temper heat treatment on the forged tube (100) is expected to change the microstructure of the tube (100), instant claimed second microstructure is expected.
coiling the PHT tube to form a coiled tube (102).
The fact DuBois expressly discloses that the grain structure of the steel forming the tube (100) is improved and made more homogenous so that the regions of the traverse weld and the longitudinal weld are substantially identical to the remainder of the CT, the occurrence of grain disturbance at the traverse weld is minimized or substantially eliminated, the interruption of the grain profile at the longitudinal seam weld of tubing is substantially eliminated (paragraph [0014]) suggests instant claimed “a second microstructure comprising a uniformity of microstructure across (a) the plurality of steel strips, (b) a plurality of end-to-end welds joining the steel strips, and (c) a plurality of longitudinal welds joining the plurality of steel strips”.
DuBois differs from instant claim such that it does not expressly disclose instant claimed “wherein the PHT tube after the continuous quench and temper process has at least 80% tempered martensite in the first, second, and third portions of the PHT tube”
 Takabe disclose martensitic stainless steel excellent in fatigue resistance and useable as a coiled tubing for a pipeline for the production/transportation of petroleum/natural gas.
The martensitic stainless steel used as coiled tubing has 95% or more tempered martensite in order to improve corrosion resistance and fatigue characteristic (paragraph [0028])
Dubois’s coiled tube is also used for as pipeline in oil and gas industry (paragraph [0005]) and corrosion of coiled tube is desired to be minimized. (paragraphs [0010])[0036][0038]) 
Thus, it would have been obvious to one skill in the art, at the time the invention is made such that the uncoiled tube of Dubois has a tempered martensite microstructure as disclosed by Takabe, in the process of Dubois for the benefit of improved corrosion resistance when used as pipeline in oil and gas industry.
As for independent claim 51, instant claim is substantially the same as instant claim 24 except it requires “minimizing heterogeneous properties”.
The fact DuBois expressly discloses that the grain structure of the steel forming the tube (100) is improved and made more homogenous so that the regions of the traverse weld and the longitudinal weld are substantially identical to the remainder of the CT, the occurrence of grain disturbance at the traverse weld is minimized or substantially eliminated, the interruption of the grain profile at the longitudinal seam weld of tubing is substantially eliminated (paragraph [0014]) suggests instant claimed “minimizing heterogeneous properties”.
As for claims 25 and 52, Dubois’s Figure 11 demonstrated the step of coiling the tube 100 to form a coiled tube (102) comprises coiling the PHT tube (100) on a spool.
As for claims 26 and 53, DuBois expressly discloses when CT is not in used, it is typically stored on a spool or reel.  When it is in use, CT is uncoiled from a storage reel.   (paragraph [0005]).  Since DuBois suggests forming the tube, coiling, uncoiling and recoiling the tube are conventional process, it would have been obvious to performing CDHT process on an uncoiled tube for obtaining desired mechanical properties before it is recoiled on a spool or reel.
As for claims 27 and 54, Dubois does not expressly disclose coiled tube has a substantially uniform steel compositions along substantially the entire length of the coiled tube.
	However, the fact Dubois discloses if the edges of the master coil made of steel are damaged or of slightly different chemistry from the interior portion of the master coil (paragraph [0007]), the master coil may not be entirely suitable for high quality CT manufacture.
	Thus, it would have been obvious to have a coiled tube having a substantially uniform steel compositions along substantially the entire length of the coiled tube in order to make high quality CT.
As for claims 28 and 55, Dubois in view of Takabe would have suggests instant claimed wherein clause.
As for claims 29 and 56, the fact Dubois’s quench and temper heat treatment is done by heater 110 and quenching bath 112 continuously supports presently claimed translating step through a heating system that performs both heating action and cooling action.
As for claims 30 and 57, the fact Dubois’s use of drive rollers 105 in the hot reduction mill 108 increases the speed of CT and speed of drive may be adjusted (paragraph [0045]) through the entire process suggests the translating step is variable speeds.
As for claims 31 and 58, Dubois’s tempering is followed immediately by quenching (paragraph [0044]) meets instant claimed quenching operation and tempering operation.
As for claims 32-33 and 59-60, since quenching is a cooling process and tempering is a heating process, temperature, heating rate and cooling rate would be expected to be used as process parameters of the continuous quench and temper process.
	As for claim 34 and 61,  Dubois expressly discloses if it is desired to manufacture CT having different YS, the quench and temper station may be selectively included in the process which facilitate making a continuous length of CT that has a varying YS for application where this would provide operational and economic benefits. (paragraph [0048])
	Hence, it would have been obvious to one skill in the art to selectively include the quench and temper station in the process of Dubois for making desired YS including instant claimed YS range.
	As for claim 36-41 and 63-68, DuBois discloses coiled tube (CT) is commonly manufactured from steel or steel alloy.(paragraph [0005] lines 7-8)
	Takabe discloses a martensitic stainless steel alloy used for coiled tubing which Ti is 0.005-0.1 % (Page 3 line 11), Mn  0.1-3%, Si <=1.0%,  S <=0.005 %, Al 0.001-0.2% and P <=0.04% which all overlaps instant claims 36-41 and 63-68 required elemental ranges except B.
However,  instant claimed B range is considered impurity level absent criticality of claimed B range.
	As for claims 48 and 75, the fact DuBois expressly discloses that the grain structure of the steel forming the tube (100) is improved and made more homogenous so that the regions of the traverse weld and the longitudinal weld are substantially identical to the remainder of the CT, the occurrence of grain disturbance at the traverse weld is minimized or substantially eliminated, the interruption of the grain profile at the longitudinal seam weld of tubing is substantially eliminated (paragraph [0014]) suggested instant claimed wherein clause. 
	As for claims 49-50 and 76-77,  if DuBois’s both ends of the  tube (100) supports instant claimed first and second portions and middle section of the tube supports claimed third portion, it meets instant claimed wherein clause.
Claims 35 and 62 are rejected under 35 U.S.C. 103(a) as being unpatentable over DuBois (US 2006/0157539) in view of Takabe as applied to claim 24 above, and further in view of DuBois’281 (US 4,629,218).
As for claims 35 and 62, Dubois does not disclose instant claimed first portion, second portion and third portion length and total length of the coiled tube.
Dubois’281 discloses an oilfield coil tubing for injecting fluids into a well including one or more tapered wall tube section welded in series by changing YS smoothly and continuously as the wall thickness changes smoothly.
Figure 3 of Dubois’281 also illustrates the first portion (30) is configured to be positioned at a top of a wellbore and the second portion (50) is configured to be positioned toward a bottom of the wellbore relative to the first portion.
DuBois’s281 discloses length of wall tubing approximates 20,000 feet. (Col1 lines 61) which is within claimed 10,000 to 40,000 feet.
	Each section (30, 40 and 5) of Dubois’281’s tubing has 2000 to 3000 ft. (Col 9 line 40)
	Hence, Dubois’281’s 2000 to 3000 ft of each section supports instant claimed each having a length of at least 1000 ft of first portion, at least 1500 feet of second and third portions.
 Hence, it would have been obvious to one skill in the art to apply well known first portion, second portion and third portion length and total length of the coiled tube of Dubois’281, in the process of DuBois in view of Takabe.
Allowable Subject Matter
Claims 42-47 and 69-74 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Neither DuBois nor Takabe discloses steel alloy compositions having Cr 0.15-0.35% used as steel strip as starting material of coiled tube.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24-77 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of US’054 (U.S. Patent No. 10,480,054). Although the claims at issue are not identical, they are not patentably distinct from each other because both claimed invention claim a method of heating treating a coiled tube comprising welding a plurality of steel strips together end-to-end to form a plurality of end-to-end welded strips and longitudinally welding the plurality of end-to-end welded strips to form a tube with a substantially constant inner diameter, outer diameter, and wall thickness along at least a first portion, a second portion, and a third portion, the third portion being disposed between the first portion and the second portion, said tube having one or more microstructures; and after forming the uncoiled tube, performing a continuous and dynamic heat treatment (CDHT) process comprising a continuous quench and temper heat treatment along the first portion, the second portion, and the third portion, thereby modifying the one or more microstructures of the tube and thereby resulting in a post heat treatment (PHT) tube with a second microstructure comprising a tempered martensite microstructure and coiling the formed tube to form a coiled tube.
Difference between instant invention and US’054 is that US’054 does not disclose  the formed second microstructure comprising a uniformity of microstructure across (a) the plurality of steel strips, (b) a plurality of end-to-end welds joining the steel strips, and (c) a plurality of longitudinal welds joining the plurality of steel strips.  
However, the fact US’054 claim the second martensite microstructure in the first, second and third portion of the uncoiled tube suggests the second martensite microstructure is uniform across (a) the plurality of steel strips, (b) a plurality of end-to-end welds joining the steel strips, and (c) a plurality of longitudinal welds joining the plurality of steel strips.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733